Title: To George Washington from Philip John Schuyler, 3 July 1781
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Albany July 3d 1781
                  
                  Yesterday I was honored with your Excellencys favor of the 30th ulto, covering a letter for General Stark, which I shall deliver him assoon as he arrives, and offer him every aid in my power to contribute.
                  I did myself the honor to adress you on the 1st Instant in a letter which will go by this conveyance, and to which I beg leave to refer you for information relative to the batteaux to be constructed here.
                  When Your Excellency shall have received advice from Congress on the subject of the means to enable me to fulfil my engagements to the people I have employed for the public, I shall be much obliged by a communication of their determination.  I am Dear Sir with the most affectionate Esteem & regard Your Excellency’s Most Obedient Humble Servant
                  
                     Ph: Schuyler
                  
               